Citation Nr: 0809861	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  03-03 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with spondylolisthesis, spine 
bifida occulta, and traumatic arthritis, rated as 10 percent 
disabling for the period prior to October 13, 2005, and as 40 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to June 
1975.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which, in pertinent part, found that a 
rating in excess of 10 percent was not warranted for the 
veteran's low back condition.  

The veteran's appeal was previously before the Board in 
December 2004, at which time the Board remanded the case for 
further action by the originating agency.

In a February 2006 decision, the veteran was awarded an 
increased rating of 40 percent for his low back disability, 
effective October 13, 2005.  A veteran is generally presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for an increased 
evaluation for the veteran's low back disability remains 
before the Board.

The Board notes that after the case was certified on appeal 
to the Board, the veteran submitted additional medical 
evidence without a waiver.  The evidence, which consists of a 
report from a July 2006 MRI, is not considered pertinent.  
The evidence is cumulative of evidence previously considered 
by the originating agency as it shows the presence of 
degenerative changes of the lumbar spine and does not 
indicate any compression fractures.  Therefore, a remand for 
consideration of this evidence by the originating agency is 
not required.  Thus, the Board will consider the claim on the 
merits. See 38 C.F.R. § 20.1304 (2007).


FINDING OF FACT

Throughout the appeal period the veteran's lumbar spine 
disability has been manifested by severe limitation of motion 
without ankylosis; neurologic impairment, or incapacitating 
episodes requiring bedrest prescribed by a physician.


CONCLUSIONS OF LAW

1.  For the period prior to October 13, 2005, the scheduler 
criteria for an evaluation of 40 percent, but not higher, for 
the veteran's low back disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002, 2003); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2007).

2.  The scheduler criteria for an evaluation in excess of 40 
percent for the veteran's low back disability have not been 
met at any time during the appeal.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in September 2005, subsequent to the 
initial adjudication of the claim, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
an increased rating.  The letter also satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the 
September 2005 letter contained a notation that the veteran 
should submit any evidence in his possession pertinent to the 
claim on appeal.

The veteran was notified of the second and third elements of 
the Dingess notice by the September 2005 letter and received 
information regarding the effective date and disability 
rating elements of his claim in April 2006.  He has 
substantiated as a veteran.

The issue in this case is also affected by Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  In 
that decision, the Court held that, at a minimum, adequate 
VCAA notice in increased rating cases requires: (1) that VA 
notify the claimant that, to substantiate such a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The September 2005 letter told the veteran that to 
substantiate the claim; he should submit evidence showing 
that the disability had worsened.  It also provided examples 
of the types of evidence that he could submit or ask VA to 
obtain.  

Some of the relevant rating criteria, as outlined below, 
provide for disability evaluations based on specific range of 
motion measurements.  The September 2005 letter contained the 
rating criteria including the ranges of motion needed for a 
higher evaluation. 

In addition, while the veteran has not been specifically 
notified that he should submit evidence demonstrating the 
effect his disability has had on his employment and daily 
life, he was informed in the April 2006 letter that he should 
submit evidence such as statements from his employer and 
acquaintances detailing the effect his disability has had on 
his job and everyday life.  The Board finds that this notice 
served to advise the veteran that evidence related to the 
occupational and social effects of his disability would be 
relevant to his claim.  

The April 2006 letter contained the required notice as to how 
a rating would be assigned.

There was a timing deficiency with regard to some of the 
notice in as much as it was provided after the initial 
decision.  The timing deficiencies were cured by 
readjudication of the claim after the notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (West 2002).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations to determine 
the severity of his low back condition.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

VA changed the rating criteria for back disabilities twice 
during the course of this appeal.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Ciruit has created a three-part test to determine 
whether a new law has prohibited retroactive effects: (1) 
"the nature and extent of the change of the law;" (2) "the 
degree of connection between the operation of the new rule 
and a relevant past event;" and (3) "familiar considerations 
of fair notice, reasonable reliance, and settled 
expectations." Princess Cruises v. United States, 397 F.3d 
1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

Under the criteria for rating interverebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating.  Mild intervertebral disc syndrome 
warrants a 10 percent rating, while a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is assigned for 
severe intervertebral syndrome with recurring attacks and 
intermittent relief.  A 60 percent rating is provided for 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other findings appropriate to the site of the 
diseased disc, and little intermittent relief. 38 C.F.R. 
§ 4.73, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months, and 
a 10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Under the criteria effective September 26, 2003, back 
disabilities other than intervertebral disc disease are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (2007).  Intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or, 
combined range of motion of the entire thoracolumbar spine 
greater than 120 degrees, but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent  or more of 
the height.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  These 
provisions are not, however, for consideration where, as in 
this case, the veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for spondylosis of the lumbar spine with 
spina bifida occulta and traumatic arthritis was granted in a 
June 1981 rating decision.  An initial disability evaluation 
of 10 percent was assigned, effective March 17, 1981.  The 
veteran's current claim for an increased rating was received 
in June 2000.

The veteran was provided a VA examination in June 2001.  He 
complained of aching back pain that made it difficult to move 
and worsened in the evening.  The pain was described as 
continuous and non-radiating.  The veteran was able to 
forward flex until his fingertips were about 1 foot off the 
floor.  Extension and side bending were both limited due to 
pain; extension was to 10 degrees and lateral bending was 
about 300 degrees in each direction.  There was marked 
tenderness to palpation at the bilateral SI joints.  

X-rays showed significant degenerative changes and grade 1 
spondylolisthesis at L4-L5.  The veteran also had associated 
osteophytes and some loss of normal lumbar lordosis.  There 
was a mild right apex, right lumbar scoliosis and moderately 
severe SI joint sclerosis bilaterally.  The diagnosis was 
spondylolisthesis.  The examiner also found that when this 
diagnosis was combined with the veteran's eye and urinary 
symptoms, a diagnosis of ankylosing spondylitis was a likely 
possibility, although there were no laboratory results to 
confirm.  The examiner concluded that the veteran had 
significant impairment in his activities of daily living due 
to his back pain.  It was also noted that the veteran's lower 
extremity weakness was more likely related to his general 
deconditioning rather than radiographic changes.

Records of outpatient treatment from the VA Medical Center 
(VAMC), show that the veteran was noted to have possible 
radicular pain from his low back in January 2000.  He 
complained of tingling and numbness in his legs.  His 
physician noted that there was no evidence of a compression 
fracture in his radiological reports.  In September 2000 the 
veteran was found to have significant joint pain, as well as 
limited range of motion.  He received steroid injections to 
treat his pain.  

The veteran's most recent VA examination was conducted in 
October 2005.  The veteran reported that his pain was 
localized in his lower back with occasional radiation into 
the buttocks.  He described it as achy and said that at times 
it was 10/10 in severity.  The veteran stated that his back 
pain would escalate with sitting, standing, or lying down for 
extended periods of time.  Flare-ups occurred with repetitive 
and heavy lifting.  They occurred approximately every two 
weeks and would last three to four days.  

During flare-ups, he would experience stiffness, decreased 
range of motion, but did not require bedrest.  The veteran 
also reported that he had numbness in his legs and used a 
cane for ambulation.  Regarding employment, the veteran 
reported that he had been disabled since 1998 and had stopped 
working as a truck driver because he was unable to do heavy 
lifting or sit while riding on hard surfaces.  The veteran 
denied having any incapacitating episodes over the past 12 
months that required bedrest prescribed by a medical 
provider.

Physical examination of the lumbar spine showed no 
abnormalities and a normal gait.  Inspection of the spine 
showed that it was normal in appearance with no palpable 
spasm and no evidence of deformity.  

Forward flexion was to 30 degrees, at which point the veteran 
complained of pain.  He was able to further flex to 60 
degrees with increased pain.  Extension was to 0 degrees at 
which point the veteran was unable to go further due to 
severe pain.  Right and left flexion were to 20 degrees 
bilaterally with pain at the endpoint.  Right rotation was to 
15 degrees with pain at the endpoint, and left rotation was 
to 20 degrees with pain at the endpoint.  

The veteran was asked to repetitively flex and extend his 
spine, but he stated that the pain was too severe.  Passive 
range of motion was not attempted due to complaints of pain.  
Strength in the lower extremities and neurological 
examination were both normal with intact sensation.  X-rays 
of the lumbar spine showed degenerative disc disease at L4-
L5, grade 1 spondylolisthesis, and evidence of spina bifida 
occulta.  The examiner noted that the DeLuca criteria could 
not be addressed as the veteran could not perform repetitive 
range of motion tests.  The diagnosis was degenerative disc 
disease of the lumbar spine of moderate severity both in 
appearance and in range of motion testing.

Additional treatment records from the VAMC show that in July 
2006 the veteran underwent an MRI of his lumbar spine.  He 
was found to have several levels of degenerative joint 
disease with a moderate central disc protrusion and a minimal 
bulge at the L5-S1.  No compression fractures were observed.


Period Before October 13, 2005

In the Board's opinion, the medical evidence of record 
establishes that for the period prior to October 13, 2005, 
the veteran's low back disability was productive of 
limitation of motion that most nearly approximated severe, 
and an increased rating of 40 percent is warranted. 

In this regard, VAMC treatment records from September 2000 
noted significant joint pain as well as limited range of 
motion.  In addition, the June 2001 VA examiner found that 
the veteran had significant degenerative changes of the spine 
and significant impairment to his activities of daily living 
due to his back pain.  While the examiner did not provide 
complete range of motion measurements in degrees, it is clear 
that the veteran had painful limited motion with marked 
tenderness to palpation.  Accordingly, the Board finds that 
an increased rating of 40 percent is warranted for the period 
prior to October 13, 2005, under Diagnostic Code 5292 for 
severe limited motion of the lumbar spine.  This is the 
maximum rating available under this diagnostic code.  

With respect to whether a rating in excess of 40 percent is 
warranted under the former or current criteria during this 
period, the Board notes that disability ratings in excess of 
40 percent are not possible under Diagnostic Codes 5292 and 
5295 (2003).  Furthermore, it is clear from the medical 
evidence that while the veteran experienced severe limitation 
of motion, he retained useful motion of his spine during the 
period prior to October 13, 2005.  There is no objective 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine, and while the June 2001 VA examiner noted possible 
ankylosing spondylitis this was not confirmed.  

There was no evidence of ankylosis upon physical examination 
of the veteran's lumbar spine.  He also did not meet the 
criteria for a 60 percent rating under the oldest version of 
Diagnostic Code 5293.  Radiculopathy has been suspected, but 
the most thorough evaluations have found no neurologic 
disability or muscle spasm.  Hence, it cannot be found that 
the disability is manifested by symptoms compatible with 
sciatic neuropathy or most of the other symptoms specified 
under the old version of Diagnostic Code 5293. 

Because of the absence of neurologic findings, a separate 
rating for neurologic impairment was not warranted during the 
period prior to October 13, 2005.

Therefore, the disability does not warrant a 40 percent 
evaluation under the former or current criteria for 
evaluating low back disabilities for the period prior to 
October 13, 2005.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating during the period prior to 
October 13, 2005, but has found none.  In addition, the Board 
has considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this period because 
the preponderance of the evidence is against the claim for a 
rating in excess of 40 percent for his low back disability.

Period Beginning October 13, 2005

Ankylosis or the neurologic impairment necessary for an 
evaluation in excess of 40 percent were also not shown during 
the period beginning October 13, 2005.  

At his October 2005 VA examination, the examiner found that 
the veteran was able to flex to 30 degrees before pain began, 
and extend and rotate his spine.  While the veteran would not 
perform repetitive testing due to pain, even when all 
pertinent disability factors are considered, it is clear that 
the veteran retains some useful motion of his spine and that 
it is not ankylosed.  

Parenthetically, because the veteran is in receipt of the 
highest schedular evaluation under the new criteria for 
rating the orthopedic component of his disability and a 
higher rating would require ankylosis, the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 are not applicable.  Those 
provisions are applicable to the provisions of the oldest 
version of Diagnostic Code 5293, but because of the absence 
of muscle spasm or neurologic impairment, the disability does 
not approximate the criteria for a 60 percent rating under 
that diagnostic code.

In addition, the evidence continues to show that the 
veteran's degenerative disc disease is not productive of 
incapacitating episodes necessitating bedrest prescribed by a 
physician.  Furthermore, neurological and sensory testing 
were normal at the October 2005 VA examination.  Therefore, 
the disability does not warrant a rating in excess of 40 
percent on the basis of intervertebral disc syndrome or a 
separate compensable rating for neurological impairment.  

The Board has also considered whether there is any other 
schedular basis for granting a higher rating during the 
period beginning October 13, 2005, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.

Extra-schedular Consideration

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2007), in 
exceptional cases an extra-schedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extra-schedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it. Colayong v. West 12 Vet. App. 
524, 536 (1999).  

The veteran has stated that he stopped working as a truck 
driver in 1998 due to his low back condition.  The Board 
notes that in a June 2000 statement, the veteran's VA 
physician wrote that the veteran's continued unemployment was 
most likely due to rheumatoid arthritis of multiple joints.  
She also noted that the veteran had coronary artery disease 
and osteoporosis.  Of these conditions, the veteran is only 
currently service-connected for his lumbar spine.  The RO has 
denied entitlement to a total rating for compensation 
purposes based on individual unemployability.  The record 
does not show that the back disability causes marked 
interference with employment beyond that contemplated by the 
current 40 percent rating.

In addition, there is no evidence that the veteran has been 
hospitalized because of his lumbar spine disability or that 
the average industrial impairment from this condition is in 
excess of that contemplated by the currently assigned 
disability evaluations.  In the absence of evidence of 
exceptional factors, there is no need to remand this matter 
for consideration of an extra-schedular rating.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.








							(CONTINUED ON NEXT PAGE)
ORDER

A 40 percent disability rating for degenerative disc disease 
of the lumbar spine with spondylolisthesis, spine bifida 
occulta, and traumatic arthritis, for the period prior to 
October 13, 2005, and is granted.

An evaluation in excess of 40 percent for degenerative disc 
disease of the lumbar spine with spondylolisthesis, spine 
bifida occulta, and traumatic arthritis is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


